Mr. President of the General Assembly,
Mr. Secretary-General,
Heads and Members of Delegations,
Excellencies, Distinguished Ladies and Gentlemen,
Let me begin by congratulating His Excellency Mr. Volkan Bozkir on his election as President of the General Assembly at its seventy-fifth session. I would also like to take this opportunity to thank His Excellency Mr. Tijjani Muhammad-Bande for his leadership of the seventy-fourth session and salute Secretary-General Antonio Guterres for his continued efforts in promoting peace, security and development during these challenging times.
Mr. President,
The General Assembly at its seventy-fifth session is being convened at a time when the global community has been galvanized in pursuit of impartiality, respect and justice for all in the face of a pandemic that presents global economic uncertainties unlike any we have witnessed in recent history.
Distinguished Delegates,
Moments like these, as difficult and challenging as they appear, also provide us with an opportunity to temper a culture that must now find new meaning through the reconnection to all ideals. Indeed, we must pursue an economic construct that responds to community and conscience. The United Nations must ensure that the appropriate response addresses the inconsistencies of every nation at all levels and must not be seen to favour the more developed and powerful. This response must not only make for a greener planet and cleaner oceans, but must also provide hope for growing diverse generations that stand to congregate at all levels across the globe to dialogue on issues of mutual importance in the interest of this generation and future ones.
History will record the seventy-fifth session as a historic one. The impact of COVID-19 continues to redefine our very existence and test our resilience. It has reshaped how organizations, such as this united body, continues to function and how all countries do business. The reality is that small island developing States like Dominica already face several inherent challenges, and the added consequences of the COVID-19 pandemic have further exacerbated those difficulties, including the limitation to protect the health and well-being of our citizens.
Mr. President, Fellow Delegates,
The Commonwealth of Dominica recorded its first case of the dreaded COVID-19 virus on 20 March, and we have been fortunate so far to have only 30 confirmed cases of which only six are currently active, with no recorded deaths.
Mr. President,
When Dominica recorded its first active case of COVID-19, the Government immediately imposed responsible measures in accordance with World Health Organization standards and protocols. Our Government adopted a series of containment measures, which included the enforcement of curfew hours and the closure of all ports of entry, educational institutions, non-essential businesses and public services for a period of three months. As a result of those actions, with the support of every citizen, we united in a collective fight against the pandemic, which resulted in the Commonwealth of Dominica being ranked very highly among countries that have remained steadfast in their goals of reducing and eliminating all active cases of the pandemic over the past eight months. Unfortunately, despite our best efforts, health-care experts have now informed us that we must ready our populations for a second wave. It is therefore the sober, moral and ethical duty of us leaders, who appreciate the work of the experts, to serve notice to our citizens.
Mr. President,
For small States like ours, the potential second wave has drastically raised the stakes, and if we do not rise to the occasion, we could lose an entire generation.
Mr. President,
At every level of our response to COVID-19, we have respected the fundamental rights and freedoms of all of our citizens. The Government remains committed to ensuring that all citizens who have been infected are properly treated and cared for, while, at the same time, continuing to provide our regular services to all citizens. Students have returned to their schools, and businesses are operating once again in their new number. The crisis has however resulted in job losses for many of our citizens, particularly those working in our tourism industry. That threatens to undermine the development gains that we have made and plunge many of our citizens into poverty.
Distinguished Delegates,
In our role as leaders of our respective Governments, the task is always to provide guidance and hope to our populations. That is a greater challenge for small States like Dominica that must simultaneously battle the effects of climate change, the recent shocks and our inability to access concessionary financing to build the resilience needed to counter the natural and economic shocks that are way beyond our control.
Mr. President, Fellow Delegates,
The Government of the Commonwealth of Dominica will continue to use platforms, such as the General Assembly high-level debate, to highlight the inequality and inadequacy that continue to permeate our generation, and, to that end, we will call on the United Nations to assist small States like ours in unlocking funds that have been made available to small island developing States to fight climate change and be resilient.
Fellow Delegates,
Despite our many challenges, we have not sat idly by. As a response to the complete devastation of our island by Hurricane Maria in 2017, we developed a national resilience development strategy. The strategy has since been translated into a climate resilience recovery plan, which will guide us on our journey towards becoming a climate resilient nation. It is an ambitious, but very achievable, plan. And we are confident that, with the support of our development partners, it can serve as a pathway for other small island developing States, which share similar challenges and experiences, to ensure their continued survival.
Fellow Delegates,
The situation is dire. The situation is urgent. We welcome any support that could influence the provision of adequate financial support in a timely and equitable manner.
Mr. President,
With regard to financial matters, I would also like to assert before this body that small economies like ours run the risk of being crippled if banking restrictions and inequalities are allowed to continue in their existing form. In that regard, the support of the international community in the achievement of fiscal and financial resilience is paramount. It is therefore in the interest of all of our nations to explore more adaptable solutions to de-risking, which would involve broadening the revenue base of States.
Distinguished Delegates,
Dominica extend its congratulations to the Republic of Cuba on the nomination of the Henry Reeve international contingent of doctors specializing in major diseases and epidemics for the Nobel Peace Prize. That is a fitting recognition of the sterling work that Cuba has done in providing support throughout the world to countries confronting pandemics and natural disasters. The Cuban medical Brigade has been an example of health diplomacy, genuine internationalism and the true embodiment of the term, “being our brother’s keeper”. We sincerely hope that the world is taking note. We salute Cuba for its humanitarian assistance to more than 40 countries, including Dominica, which has received an immeasurable benefit from the supportive work of Cuban doctors, nurses and health-care professionals, particularly during this critical period of addressing the COVID-19 pandemic.
In the light of that, we reiterate our call to end the 60-year-long unfair and unjustifiable blockade against the Cuban Government and people. Despite being substantially disadvantaged by the blockade, Cuba continues to reach out to support others. If this crisis has shown us nothing else, it has shown us how vulnerable we all are and that our life as we know it can change in an instant. We therefore call and will continue to call for a change of policy on the matter.
The Government of Dominica also salutes the Government and the people of the People’s Republic of China and the Government and the people of the Bolivarian Republic of Venezuela who, notwithstanding their own challenges, have both made significant contributions to the fight against the COVID-19 pandemic in the Caribbean region. We also express our sincere gratitude to the The Caribbean Public Health Agency (CARPHA), the Pan American Health Organization and the World Health Organization for their exceptional guidance throughout the pandemic.
To our global partners and supporting agencies that continue to assess our vulnerable Caribbean region during these challenging times we say, “Thank you”.
Like every other small island developing State, The Commonwealth of Dominica remains hopeful that its population size and small economy will not place it at a disadvantage with regard to accessing COVID-19 vaccines and other medications in the coming months, but that small States like Dominica will be allowed fair and equitable access to global supplies.
Mr. President,
Dominica remains committed to collaborating with the United Nations and all its agencies, as well as Member States, to strengthen the mission of this noble body that, notwithstanding its imperfections, is critical to maintaining world peace and security. We affirm our confidence in the United Nations system as the ultimate negotiating and deliberative body for addressing major challenges confronting the world. Our populations far and wide are being impacted by every decision that we make, and they are depending on us to do the right thing. Notwithstanding our many challenges, limitations and differences, we owe it to them to rise to the occasion.
I thank you.